Citation Nr: 1631735	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-47 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for lower back disability.   

2.  Entitlement to service connection for lower extremity neurological disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for left knee disability.

5.  Entitlement to service connection for right hip disability.

6.  Entitlement to service connection for right ankle disability.

7.  Entitlement to service connection for left ankle disability.

8.  Entitlement to service connection for right wrist disability.

9.  Entitlement to service connection for left wrist disability.

10. Entitlement to service connection for right hand disability.

11. Entitlement to service connection for left hand disability.

12. Entitlement to service connection for headaches.

13. Entitlement to service connection for an acquired psychiatric disorder to include adjustment disorder with anxiety and depressed mood.

14. Entitlement to service connection for hypertension.  

15. Entitlement to service connection for respiratory disability.  

16. Entitlement to service connection for bilateral hearing loss disability.

17. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to May 1991.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from May 2009 and June 2013 rating decisions by a VA Regional Office (RO).    

In March 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing convened at the Wichita, Kansas RO.  A transcript of that hearing has been included in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record in this matter consists solely of electronic claims files and has been reviewed.  New and pertinent evidence has been included in the record since the most recent Statements of the Case (SOCs) and has been considered pursuant to a waiver of initial AOJ review of the evidence.  


REMAND

A remand of the claims on appeal is warranted for additional development and medical inquiry.  

First, the record indicates that the Veteran applied for disability benefits from the Social Security Administration (SSA).  Although a letter of record indicates SSA denied the application, an effort should be made to include in the record any relevant evidence pertaining to the application and SSA decision.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Second, the record indicates that the Veteran was incarcerated in a state prison between December 2010 and March 2012.  Further, the Veteran indicated that he was in prison between 2000 and 2008.  An effort should be made to include in the claims file any pertinent medical evidence generated during any period of incarceration.   

Third, the Veteran should be provided with new VA examinations into each of his claims, with the exception of the claims regarding hearing loss and tinnitus.  Lay evidence of record, from the Veteran and from a fellow Marine, indicates rigorous service in the U.S. Marine Corps.  Medical professionals should review the evidence, examine the Veteran, and comment on his claims.  

Lastly, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which are dated in July 2015.

2.  Obtain relevant SSA records involving the Veteran.

3.  Contact the Veteran and ask him to complete a VA Form 21-4142 to authorize the release of medical evidence to VA from any prison in which he has been incarcerated.  38 C.F.R. § 3.159.

4.  After the foregoing development, schedule the Veteran for VA examinations to determine the nature and etiology of his claimed disabilities.  The examiners should review the claims folder, and then respond to the following questions as they pertain to their respective examinations (e.g., orthopedic, psychiatric, neurological, cardiovascular, or respiratory).  

(a) What are the Veteran's current disabilities?  Please include any pertinent disabilities that have been diagnosed during the appeal period (i.e., since November 2008 for the back claim, and since January 2012 for the remaining claims).     

(b) Is it as likely as not (i.e., a probability of 50 percent or greater) that a relevant disability began in or is related to active service? 

In answering this question, please consider the medical evidence in the STRs which note complaints of back, wrist, hand, ankle, leg, and chest pain.  
Please provide a rationale for any opinion rendered.  

5.  After the above action has been completed, readjudicate the Veteran's claims.  If a claim remains denied, issue the Veteran and his representative a supplemental SOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




